Citation Nr: 0004218	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-36 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for defective hearing 
of the left ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective hearing of the right ear.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  By rating action in August 1972, service connection 
for defective hearing was denied.  The veteran was notified 
of that decision by letter of the same month; however, he 
failed to file a timely appeal therefrom and that action 
became final.  By rating action in July 1991, the RO again 
denied the veteran's claim of service connection for 
defective hearing and the veteran's claim of service 
connection for tinnitus when he failed to report to a VA 
examination.

Upon receipt of the results from an October 1991 VA 
examination, the RO again considered the veteran's claims for 
service connection.  A February 1992 rating decision granted 
service connection for tinnitus (evaluated as 10 percent 
disabling, effective in October 1989), granted service 
connection for defective hearing of the left ear (evaluated 
as 0 percent disabling, effective in October 1990), and 
denied service connection for defective hearing of the right 
ear.  The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the February 1992 rating 
decision by the Washington, DC RO and the November 1994 
rating action which denied a rating in excess of 10 percent 
for tinnitus.  This case was before the Board in September 
1997 when it was remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for defective hearing of the right ear.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) set forth a test that required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.

In holding that the veteran's application to reopen the 
previously denied claim for service connection for defective 
hearing of the right ear had not been reopened, the RO 
clearly relied on the Colvin test, noting in the May 1999 
supplemental statement of the case the following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.

The Board notes, however, that in the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that in the Colvin decision, the Court impermissibly ignored 
the definition of "material evidence" adopted by VA (in 38 
C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this precedential decision by the Federal Circuit, 
the veteran's application to reopen the previously denied 
claim for service connection for defective hearing of the 
right ear must be remanded for a determination as to whether 
the evidence submitted by the veteran is "material" as 
defined under 38 C.F.R. § 3.156(a) (1999) rather than under 
Colvin.

The veteran also contends that his service-connected tinnitus 
and defective hearing of the left ear are more disabling than 
currently evaluated.  The Board notes that in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

Finally, the veteran's "Appointment of Veteran's Service 
Organization as Claimant's Representative" (VA Form 21-22) 
and accompanying letter received by the RO in December 1997 
state the veteran's desire to be represented by Vietnam Era 
Veterans Association.  However, the Board notes that a 
Statement of Accredited Representation in Appealed Case, VA 
Form 1-646, received in May 1999 and an Informal Hearing 
Presentation received in February 2000 were submitted by the 
American Legion.  The Board further notes that Vietnam Era 
Veterans Association has not had an opportunity to review the 
veteran's file or submit argument or evidence on his behalf.  
The RO should afford Vietnam Era Veterans Association the 
opportunity to do so now, in accordance with the veteran's 
wishes.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The claims folder should be forwarded 
to Vietnam Era Veterans Association for 
argument in the veteran's behalf.

2.  Thereafter, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations.  With regard to the 
veteran's claims involving his service-
connected tinnitus and defective hearing 
of the left ear, the RO should consider 
the principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  With 

regard to the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the claim for 
entitlement to service connection for 
defective hearing of the right ear, the 
RO the RO should consider whether the 
evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. § 
3.156(a) (1999), rather than under 
Colvin, as noted in Hodge.  If any 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


